DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.  The applicant argues that Shaastri does not teach biopriting applications and Williams bioprinting applications, does not teach modified agarose as claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Shastri teaches modified primary hydroxyl groups in a polysaccharide with repeating disaccharide units (modified with halide, sulfate or phosphate groups in the abstract, for example, carboxyl groups in para 0024).   Shastri teaches helical structure in para 0020, for example and teaches the conversion amount within the claimed range in paras 0032-0036 and 0051.  Shastri includes the preferred polysaccharides, including modified agarose, in para 0032-0042, for example.  It is noted that the uses of agarose include regenerative medicine in Shastri para 0002.  Shastri does not teach that its agarose may be used in bioprinting applications.
Williams et al. includes the use of agarose, including different configurations of agarose, in bioprinting applications for regenerative medicine in the abstract and section 1.3.  Technology has evolved to create agarose matrices in Williams et al. by bioprinting in order to create complex tissue constructs.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the agarose of Shastri in a bioprinting process as taught by Williams in order to create complex tissue constructs in regenerative medicine applications.
Conversely, Williams et al. teaches using agarose in different configurations for matrix bioprinting in regenerative medicine in the abstract and section 1.3, but does not teach the claimed modified agarose.  Shastri teaches modified agarose as claimed and discussed above for use in matrixes for regenerative medicine (para 0002) particularly because the materials show a tunable spectrum of mechanical properties, a modulated affinity towards soluble signals, a well-defined macrostructure and good cytocompatibility (last paragraph, for example).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the bioprinting process in Williams to include the modified agarose or polysaccharides as taught by Shastri in order to use materials that show a tunable spectrum of mechanical properties, a modulated affinity towards soluble signals, a well-defined macrostructure and good cytocompatibility.
The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but rather whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references.  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  One of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“a court can take into account the inferences and creative steps that a person of ordinary skill in the art would employ”). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the techniques is obvious unless its actual application is beyond his or her skill.”  See id. At 417.
	Further, regarding unexpected results, for these to compose a valid argument the data of the results must be commensurate in scope with the claims.  For example, the claims do not teach features such as in instant specification paragraph 0063 where specific reaction constrains were used to show the unexpected results.   Therefore, for at least these reasons, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shatstri et al. (EP 2735318A1) in view of Williams et al. (Bioinks for Bioprinting. In: Turksen, K. (eds) Bioprinting in Regenerative Medicine. Stem Cell Biology and Regenerative Medicine. Springer, Cham. https://doi.org/10.1007/978-3-319-21386-6_1, accessed 5/18/2022), or alternatively, unpatentable over Williams et al. in view of Shastri et al.

Regarding claims 1 and 5-8, Shastri teaches modified primary hydroxyl groups in a polysaccharide with repeating disaccharide units (modified with halide, sulfate or phosphate groups in the abstract, for example, carboxyl groups in para 0024).   Shastri teaches helical structure in para 0020, for example and teaches the conversion amount within the claimed range in paras 0032-0036 and 0051.  Shastri includes the preferred polysaccharides, including modified agarose, in para 0032-0042, for example.  It is noted that the uses of agarose include regenerative medicine in Shastri para 0002.  Shastri does not teach that its agarose may be used in bioprinting applications.
Williams et al. includes the use of agarose, including different configurations of agarose, in bioprinting applications for regenerative medicine in the abstract and section 1.3.  Technology has evolved to create agarose matrices in Williams et al. by bioprinting in order to create complex tissue constructs.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use the agarose of Shastri in a bioprinting process as taught by Williams in order to create complex tissue constructs in regenerative medicine applications.
Conversely, Williams et al. teaches using agarose in different configurations for matrix bioprinting in regenerative medicine in the abstract and section 1.3, but does not teach the claimed modified agarose.  Shastri teaches modified agarose as claimed and discussed above for use in matrixes for regenerative medicine (para 0002) particularly because the materials show a tunable spectrum of mechanical properties, a modulated affinity towards soluble signals, a well-defined macrostructure and good cytocompatibility (last paragraph, for example).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the bioprinting process in Williams to include the modified agarose or polysaccharides as taught by Shastri in order to use materials that show a tunable spectrum of mechanical properties, a modulated affinity towards soluble signals, a well-defined macrostructure and good cytocompatibility.

As to claim 4, the bioprinting process in Williams et al. includes at least ink jet printing in Fig. 2.
As to claim 9, Shastri teaches the conversion amount in paras 0032-0036 and 0051, for example, which indicates that there are also unmodified polysaccharides present.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715